DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of Figure 7 in the reply filed on July 15, 2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of protrusions are formed on the second outer wall” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the protrusion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverstein et al. (2008/0030956).
	Figure 9 discloses a cooling apparatus 100 comprising:
a vaporization unit 10 (Figure 4) in which a working fluid evaporates due to a heat source; and
a condensation unit 200 in which the evaporated working fluid is condensed,
wherein the vaporization unit 10 is divided into a first moving space 8 and a second moving space 6 by a partition wall 82, 
a first moving passage 90 connecting the first moving space 8 and the second moving space 6 is formed in one region of the partition wall 82, and 
the working fluid introduced through the first moving space 8 moves to the second moving space 6 through the first moving passage 90 to exchange heat.
Regarding claim 2, Figure 4 discloses the first moving passage 90 is formed under the partition wall 82.  
Regarding claim 3, Figure 4 discloses the vaporization unit 10 includes: 
a main body portion 50 divided into the first moving space 8 and the second moving space 6 by the partition wall 82; 29 
a first outer wall (52, 54, 70) sealing the first moving space 8; and 
a second outer wall 20 sealing the second moving space 6.  
Regarding claim 5, Figure 4 discloses a plurality of protrusions 30 are formed on the second outer wall 20 sealing the second moving space 6.  

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihara et al. (2011/0220327).
	Figures 1-2 discloses a cooling apparatus 1 comprising:
a vaporization unit 2 in which a working fluid evaporates due to a heat source Z; and
a condensation unit 3 in which the evaporated working fluid is condensed,
wherein the vaporization unit 2 is divided into a first moving space 22 and a second moving space 21 by a partition wall 23, 
a first moving passage (under the partition wall 23) connecting the first moving space 22 and the second moving space 21 is formed in one region of the partition wall 23, and 
the working fluid introduced through the first moving space 22 moves to the second moving space 21 through the first moving passage to exchange heat.
Regarding claim 2, Figure 2 discloses the first moving passage is formed under the partition wall 23.  
Regarding claim 3, Figure 2 discloses the vaporization unit 2 includes: 
a main body portion Y divided into the first moving space 22 and the second moving space 21 by the partition wall 23; 29 
a first outer wall (right side) sealing the first moving space 22; and 
a second outer wall (left side) sealing the second moving space 21.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (2011/0220327) in view of Kubo et al. (7,007,506).
	Yoshihara et al. discloses all the claimed limitations except a plurality of protrusions are formed on the partition wall 23 of the second moving space 21.
Kubo et al. discloses a cooling apparatus comprising: 
a vaporization unit 22 in which a working fluid evaporates due to a heat source 12, wherein the vaporization unit 22 is divided into a first moving space 61 and a second moving space 59 by a partition wall 58, an unlabeled first moving passage (right of side wall 56) connecting the first moving space 61 and the second moving space 59 is formed in one region of the partition wall 58, and the working fluid introduced through the first moving space 61 moves to the second moving space 59 through the first moving passage to exchange heat,  
wherein a plurality of protrusions 72 are formed on the partition wall 58 of the second moving space 59 to increase a heat exchange area for the purpose of improving heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Yoshihara et al. a plurality of protrusions are formed on the partition wall of the second moving space to increase a heat exchange area for the purpose of improving heat transfer as recognized by Kubo et al..
Regarding claim 5, Figure 7 of Kubo et al. discloses the plurality of protrusions 72 are formed on the second outer wall 54 sealing the second moving space 59.  
Regarding claim 6, as best understood, Figure 7 of Kubo et al. discloses the protrusions 72 are in surface contact with the second outer wall 54.
  
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763